

113 HR 3324 IH: The Lacey Act Paperwork Reduction Act
U.S. House of Representatives
2013-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3324IN THE HOUSE OF REPRESENTATIVESOctober 23, 2013Mr. Harris (for himself and Mr. Fleming) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Lacey Act Amendments of 1981 to reduce burdensome paperwork, and for other purposes.1.Short titleThis Act may be cited as The Lacey Act Paperwork Reduction Act.2.Amendments to Lacey Act Amendments of 1981Section 3(f) of the Lacey Act Amendments of 1981 (16 U.S.C. 3372(f)) is amended—(1)in paragraph (1), by—(A)striking files and inserting possesses and has available for inspection by the Secretary, acting through the United States Fish and Wildlife Service, if so requested,; and(B)in subparagraph (B), striking clause (i) and inserting the following:(i)the declared value of the plant or the merchandise containing the plant;; and(2)by striking paragraph (6) and inserting the following:(6)Regulations(A)In generalThe Secretary, acting through the United States Fish and Wildlife Service and in consultation with the Animal and Health Inspection Service, may issue, in accordance with section 553 of title 5, United States Code, such regulations as may be necessary to carry out this subsection.(B)Distinction; limitation on applicabilityIn promulgating such regulations, the Secretary may—(i)distinguish among different species; and(ii)limit the applicability of this subsection to a particular class or type of species if the Secretary determines that application of this subsection would not be feasible, practicable, or effective..